Citation Nr: 0506720	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  04-31 507	)	DATE
	)
	)


THE ISSUE

Whether a May 1991 decision of the Board of Veterans' Appeals 
(Board), which denied entitlement to service connection for a 
chronic acquired back disability, should be revised or 
reversed on the basis of clear and unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The moving party served on active duty from April 1942 to 
October 1945.

This matter comes before the Board in response to a July 2004 
motion for revision of a May 1991 decision, in which the 
Board denied entitlement to service connection for a chronic 
acquired back disability.  

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  See Pub. L. No. 105- 
111 (Nov. 21, 1997) (codified at 38 U.S.C.A. §§ 5109A and 
7111 (West 2002)).  In September 2004, in accordance with 38 
U.S.C.A. § 7111, the Board sent a letter to the moving party 
acknowledging his motion for revision of a prior Board 
decision on the grounds of CUE.  Since then, the Board has 
received nothing from the moving party pertaining to his CUE 
motion.  The representative of the moving party, however, did 
submit a statement in February 2005, noting its review of the 
claim file and stating that it had no new evidence or 
argument to submit.   

The moving party's representative, on behalf of the moving 
party, submitted a motion to advance the case on the docket 
in December 2004.  For good cause shown, the motion for 
advancement on the docket was granted in January 2005.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2004).


FINDINGS OF FACT

1.  In a May 1991 decision, the Board denied the moving party 
entitlement to service connection for a chronic acquired back 
disability.  

2.  The May 1991 decision of the Board was reasonably 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect.


CONCLUSION OF LAW

The May 1991 Board decision that denied entitlement to 
service connection for a chronic acquired back disability 
does not contain CUE.  38 U.S.C.A. §§ 5109A, 7111 (West 
2002); 38 C.F.R. §§ 20.1400, 20.1403 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that the duties to notify and assist 
contained in The Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), are not applicable to CUE 
claims.  Specifically, determinations as to the existence of 
CUE are based on the facts of record at the time of the 
decision challenged, such that no further factual development 
would be appropriate.  See Dobbins v. Principi, 15 Vet. App. 
323, 327 (2001) (citing Livesay v. Principi, 15 Vet. App. 
165, 178-79 (2001) (en banc)); see also Pierce v. Principi, 
240 F.3d 1348, 1353 (Fed. Cir. 2001).  

A final decision by the Board is subject to revision on the 
grounds of CUE.  If evidence establishes such error, the 
prior decision shall be reversed or revised.  Under 38 
U.S.C.A. § 7111 (West 2002), the Board has been granted the 
authority to revise a prior Board decision on the grounds of 
CUE.  A motion in which review is requested based on CUE in a 
Board decision may be filed at any time after the underlying 
decision is rendered.  Review may be requested by the Board 
on its own motion or upon the request of a claimant.  38 
U.S.C.A. § 7111; 38 C.F.R. § 20.1400 (2004).

CUE is defined as a very specific and rare kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  38 U.S.C.A. § 7111; 
Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. 
Principi, 3 Vet. App. 310 (1992); 38 C.F.R. § 20.1403(a) 
(2004).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  To warrant revision of a Board decision on the grounds 
of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999); 38 C.F.R. § 20.1403(b) and (c) (2004).

Examples of situations that are not CUE are:  (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the claimant with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2004).  CUE also does not encompass the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e) (2004).

Prior judicial decisions on the issue of CUE in an RO rating 
decision - as noted above and herein below - provide guidance 
for determining whether CUE exists in a Board decision.  CUE 
has been defined as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  A finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992); see also Damrel v. Brown, 6 
Vet. App. 242 (1994).  Subsequently developed evidence may 
not be considered in determining whether error existed in the 
prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).

Further, a mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  The mere misinterpretation of facts also does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a 
kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

Prior to deciding whether the May 1991 decision involves CUE, 
the Board must determine whether, as a threshold matter, the 
moving party has plead CUE with the specificity required by 
regulation.  A motion for revision of a decision based on CUE 
must set forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
of this paragraph shall be dismissed without prejudice to 
refiling under this subpart.  38 C.F.R. § 20.1404 (2004).  In 
this case, the moving party's motion contains specific 
allegations of the CUE and why the result would be manifestly 
different but for the error.  Accordingly, the moving party 
has met the pleading requirements.  

In this appeal, as noted in statements received in February 
2004 and July 2004, the moving party believes that CUE exists 
in the Board decision of May 1991 because it discounted 
evidence "vital" to his claim.  The evidence in question 
concerned statements made by individuals with whom the moving 
party worked, which the Board in May 1991 found to be "of 
questionable reliability."  The moving party contends that 
the statements should be deemed "valid evidence" and that 
they proved, in conjunction with the existing record, that 
his back pathology persisted following separation from 
service.  He further alleges that, had the Board in May 1991 
given him the benefit of the doubt as required by law, two 
critical findings would have been made:  (1) symptoms of a 
chronic back disability became manifest within one year of 
separation from service, and (2) continuity of symptomatology 
of a back condition was established.  Such findings, he 
argues, would have led the Board in May 1991 to conclude in 
favor of his claim.  

After a careful review of the evidence, the Board finds that 
the moving party has not raised a valid claim of CUE.  His 
challenge is to both the Board's application of the statutory 
or regulatory provisions in effect at the time of the May 
1991 decision and the Board's manner of evaluating the 
evidence in the record at that time.  He maintains that 
correct application of the existing law in May 1991, and 
properly giving due weight to supportive statements of co-
workers, would have produced a manifestly different outcome, 
namely the award of service connection for a chronic back 
disability.  

The record shows that in May 1991 the Board reopened a 
previously disallowed claim of entitlement to service 
connection for a chronic acquired back disability, based on 
new and material evidence having been received.  Then, on the 
merits, the Board denied service connection upon review of 
all evidence in the record at that time.  The decision was 
based on the following evidence:  service medical records, 
reports of examinations at the VA in 1947, 1953, 1958, 1959, 
and 1961, report of VA hospitalization from September 1961 to 
October 1961, a private (unsigned) medical statement of 
February 1962, statement of the moving party in February 
1962, VA treatment record of October 1962, report of VA 
hospitalization from April 1964 to June 1964, subsequent 
medical records of treatment for a back disability, a report 
of private hospitalization in July 1979, a record from the 
National Personnel Records Center in October 1988, a private 
medical statement of June 1989, a transcript of a personal 
hearing at the RO in May 1990, and three statements of co-
workers of the moving party dated in July 1990.  

In short, the medical evidence of record at the time of the 
Board's May 1991 decision showed that during service in 
September 1945, the moving party complained of low back pain 
following heavy lifting.  The diagnosis was sacroiliac 
strain.  He was put on bed rest and discharged later that 
same month without any restrictions.  On his separation 
physical examination in October 1945, there were no 
complaints referable to the back, and there were no 
musculoskeletal defects noted on clinical examination.  Post-
service, he was examined by VA on numerous occasions.  There 
were no back complaints until a February 1958 examination, 
when he complained of "back trouble" since his last 
examination.  On a February 1959 VA examination, he reported 
that he injured his back in service and re-injured his back 
in a work-related accident in September 1957.  On an August 
1961 VA examination, he reported that after service his back 
had hurt him in 1947, 1957, and 1960.  As on previous 
examinations, there was no diagnosis of a back disability.  
In September 1961, he was admitted to the VA hospital with a 
complaint of back pain of four years' duration.  He was 
diagnosed with chronic lumbosacral strain.  At the time of a 
VA orthopedic consultation in October 1962, the examiner 
found no evidence of organic disease referable to the back.  
In April 1964, he was admitted to the VA hospital, 
complaining of back pains ever since an in-service injury.  
He also described back injuries on the job in 1957 and 1960.  
The diagnoses included degenerative joint disease and 
osteoarthritis of the lumbar spine, as confirmed by X-rays.  
Subsequent private and VA records indicated complaints of 
back pain and diagnoses of degenerative joint disease, 
osteoarthritis, and lumbosacral strain.  

The non-medical evidence considered by the Board in May 1991 
included the moving party's statements, hearing testimony, 
and co-workers' statements.  In February 1962, the moving 
party noted in a letter to a labor union official that he had 
not lost time from his job since his 1957 work-related 
accident.  At his hearing, the moving party maintained that 
his back condition had persisted from the time of his in-
service injury and that the two back injuries on the job in 
1957 and 1960 merely aggravated a pre-existing condition.  In 
separate statements, three individuals indicated that they 
had worked with the moving party - one in 1946 and 1947, 
another beginning in the early 1950s, and another from 1947 
to 1957 - and that he was experiencing back problems then, 
prior to his re-injury in 1957, as he did at present.  

As noted, only the law as it existed at the time of the prior 
Board decision may be considered.  See 38 C.F.R. § 
20.1403(b).  The following is a synopsis of the applicable 
legal criteria in effect at the time of the May 1991 Board 
decision.  It is observed that the language of currently 
applicable law and regulations are identical, despite the 
citations having been changed.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C. § 310 (West 1991); 38 C.F.R. § 3.303 
(1991).  Service incurrence will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within one year from the date of 
separation from service.  38 U.S.C. §§ 301, 312, 313 (1991); 
38 C.F.R. §§ 3.307, 3.309 (1991).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1991).

When, after consideration of all evidence and material of 
record in a case before the VA, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C. § 3007.  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind.  
38 C.F.R. § 3.102 (1991).

In the instant matter, the Board in May 1991 considered all 
of the evidence of record when it denied the moving party's 
claim of service connection.  It is the Board's finding that 
the conclusion reached in May 1991 was reasonably supported 
by the evidence of record at that time and was consistent 
with the laws and regulations then in effect.  

The Board in May 1991 determined that the preponderance of 
the evidence was against the moving party's claim.  In the 
present matter, the moving party has made no allegations that 
the correct facts as they were known at the time were not 
before the Board in May 1991.  It is noted that in a 
certified statement dated in February 2004, prior to his 
motion, the moving party alleged that his claims file was 
incomplete as to evidence he previously submitted.  He noted 
that documents relevant to another individual were contained 
in his file and wondered where his missing claims file 
documents were.  Significantly, he failed to specify what 
evidence, if any, was missing from his file that would have 
manifestly changed the outcome of the Board's decision in May 
1991.  Further, such allegations of missing records were 
neither made nor addressed in the May 1991 Board decision.  

The moving party essentially contends that, had the statutory 
or regulatory provisions extant at the time been correctly 
applied, he would have been awarded service connection.  The 
file shows, however, that the Board's decision in May 1991 
was in accordance with U.S.C. §§ 301, 310, 312, 313 (1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1991).  In the absence of 
medical evidence of a back disability at the time of the 
moving party's separation from service until after he 
incurred a back injury at work many years later, the Board's 
assessment was reasonable.  Its conclusion was wholly 
consistent with the plain language of the statute and 
regulation.  Further, the doctrine of giving the benefit of 
the doubt to a claimant, which the moving party claimed 
should have been acknowledged, is not triggered unless the 
evidence is determined to be in equipoise.  The Board in May 
1991, however, concluded that the preponderance of the 
evidence was against the moving party's claim.  Such 
conclusion was drawn from how it weighed or evaluated the 
evidence, which is further discussed herein below.  

The Board also finds that the moving party's contention that 
certain evidence was not given due weight, ultimately 
resulting in a denial of the claim in May 1991, essentially 
represents a disagreement as to how the facts were weighed or 
evaluated.  Such disagreement cannot constitute CUE.  38 
C.F.R. § 20.1403(d).  The moving party asserts that the Board 
discounted the statements of the co-workers solely on the 
basis that the Board doubted their veracity, and claims that 
there is no evidence to show that either the statements were 
false or that the co-workers lacked the mental capacity to 
make such statements.  The Board in May 1991, however, never 
stated that the co-workers were not competent to attest to 
the moving party's complaints of back symptoms or furnish 
observations in that regard.  Rather, the Board found they 
were of less probative value than other evidence in the 
record at that time.  This conclusion is wholly reasonable.  
First, the statements were not contemporaneous but were made 
many decades after the moving party's alleged back 
complaints, and thus reservations concerning their accuracy 
are inherent.  Second, there is no indication that the co-
workers possessed specialized medical training and knowledge 
or were otherwise competent to render a medical opinion 
pertaining to the nature or origin of the alleged back 
complaints.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (lay persons are not competent to offer an opinion as 
to questions of medical diagnosis or causation).  Further, 
counterpoised to the statements were the service separation 
examination report, which included no complaint or finding of 
a back disability, coupled with a 16-year period from the 
time of the in-service back injury and the medical evidence 
(i.e., diagnosis versus mere complaint of symptoms) of a back 
disability that followed intercurrent back injuries in 1957 
and 1960.  Under the circumstances, the Board's assessment 
that the statements of co-workers were of questionable 
credibility was completely reasonable.  

It is acknowledged that reasonable minds could have differed 
as to the credibility given to the statements of the moving 
party's co-workers and the weight of the medical evidence, 
but as explained above mere disagreement with the Board's 
evidentiary conclusions cannot amount to a valid CUE claim.  
At most, the moving party and his representative are 
expressing disagreement as to how the Board weighed the 
evidence in its May 1991 decision.  When reasonable minds can 
differ, it cannot be said that there was an undebatable 
error, which is the kind of error required for a finding of 
CUE.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  (In 
this connection, it is noted that the veteran has not 
requested that the decision of May 10, 1991, be reconsidered 
pursuant to 38 U.S.C.A. § 7103(a)).

The Board reiterates that the standard for CUE requires that 
any such error compel the conclusion that reasonable minds 
could not differ, and that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).  In sum, the moving party has not 
shown an undebatable error in the May 1991 Board decision 
that would manifestly change the outcome of the decision.  
That decision was reasonably supported by the evidence of 
record at that time and were consistent with the laws and 
regulations then in effect.  Accordingly, the motion must be 
denied.  


ORDER

The motion to revise or reverse the Board's May 1991 decision 
on the basis of clear and unmistakable error is denied.



                       
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



